Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Terminal Disclaimer entered on December 23, 2021.
Information Disclosure Statement
The IDSs submitted on December 23, 2021 was considered and initialed copy is attached to this notice.   
Reasons for Allowance
Claims 1-11 and 13-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Barinov (USPG 2018/0025,181), Li (U.S. Patent 10,459,990) and Lobo (USPG 2020/0059,363) which teach using a blockchain system for storing data but not the monitoring of transaction data to asynchronously upload to the blockchain.
Regarding claims 1, 11, and 13
Barinov, Li, and Lobo taken individually or in combination with other prior art of record fails to teach or render obvious the monitoring of transaction data to asynchronously upload to the blockchain.
Regarding all other claims:
	Since claims 2-10 and 14-20 are dependent upon claims 1, 11, or 13 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)


/SCOTT S TROTTER/Primary Examiner, Art Unit 3696